                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                                NO. 7:21-CR-00019-D

UNITED STATES OF AMERICA                  )
                                          )
            ' v.                          )     ORDER TO SEAL
                                          )
TRAVSSTOKLEY                              )


      Upon motion of the United States, it is hereby ORDERED Docket Entry

Number 16 be sealed until such time as requested to be unsealed by the United States

Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order

to the United States Attorney's Office.



      This the     4:   day of March, 2021.




                                          Th~onorable James C. Dever III
                                          UNITED STATES DISTRICT JUDGE




        Case 7:21-cr-00019-D Document 18 Filed 03/05/21 Page 1 of 1
